       Case 2:20-cv-02020-EFM-ADM Document 1 Filed 01/13/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


TIMOTHY CHILDS,                                       )
                                                      )
                       Plaintiff,                     )       JURY TRIAL REQUESTED
                                                      )
v.                                                    )     Case No.:
                                                      )
FERRELLGAS, INC.                                      )
Registered Agent:                                     )
The Corporation Company, Inc.                         )
12 SW 7th Street, Suite 3C                            )
Topeka, KS 66603                                      )
                                                      )
                       Defendant.                     )

                                          COMPLAINT

       Plaintiff Timothy Childs (Plaintiff) states the following as his causes of action against

Defendant Ferrellgas, Inc. (Defendant).

       1.      Plaintiff is a resident of Johnson County, Kansas.

       2.      Defendant Ferrellgas, Inc. is a corporation organized under the laws of Delaware

that transacts business as a propane provider in Johnson County.

.      3.      Plaintiff worked at Ferrellgas from February 4, 2019 until February 12, 2019 in

Johnson County, Kansas.

       4.      Venue is proper because the cause of action arose and the discriminatory actions

giving rise to the claims occurred in Johnson County, Kansas, where Plaintiff was employed.

       5.      There is diversity of citizenship pursuant to 28 USC 1332 and 28 USC 1331.

       6.      Plaintiff filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commission (EEOC) alleging that the Defendant engaged in discriminatory actions

that are being raised in Counts II, III and IV of this lawsuit or, alternatively, all conduct alleged

herein would have arisen from the investigation of such Charge of Discrimination and/or
       Case 2:20-cv-02020-EFM-ADM Document 1 Filed 01/13/20 Page 2 of 7




Defendant Ferrellgas have had notice of the allegations in Counts II, III and IV raised in the

Charge of Discrimination.

       7.      A Notice of Right to Sue has been issued from the EEOC and this action is being

brought within ninety (90) days from the issuance of such Notice of Right to Sue letter.

       8.      Plaintiff has fulfilled all conditions precedent to the bringing of his claims under

Counts I, II and III and has duly exhausted all administrative procedures prior to instituting this

lawsuit in accordance with the law.

                            COUNT I
 HARASSMENT BASED ON RACE AND DISPARATE TREATMENT IN TERMS AND
                  CONDITIONS OF EMPLOYMENT

       9.      Plaintiff hereby incorporates the allegations in paragraphs 1 through 8 into Count

I of his Complaint until his constructive discharge on February 12, 2019.            Plaintiff was

subjected to a hostile and abusive work environment based on race on a continuing nature, which

he found to be and which was reasonably offensive, and subjected employees to different terms

and condition of employment based on race, based on the conduct and actions of members of

management of Defendant Ferrellgas. Non-exhaustive examples of the racially hostile and

offensive work environment and different terms and conditions of employment based on race,

include the following, without limitation:

               a.     Plaintiff was interviewed for the Ferrellgas position by the District

Manager, Chad Barnes. It was an unpleasant interview that involved doing nothing but listening

to Mr. Barnes complain that some woman was taking his job. Barnes’ direct boss was the

Regional Manager, Dan.

               b.     On February 8, 2019, during ride-along training, Plaintiff was placed with



                                                2
       Case 2:20-cv-02020-EFM-ADM Document 1 Filed 01/13/20 Page 3 of 7




an experienced co-worker, Jeff.     Jeff immediately turned on a conservative talk radio station

and it became apparent in conversation that Jeff was friends with both Barnes and Dan in

management. Jeff did not hide his racial animus towards Plaintiff and began grilling Plaintiff

regarding why African-Americans found blackface so offensive. Plaintiff explained that it was

not okay to treat people like animals and/or costumes. Jeff said it was all just for fun.

               c.      The day of the ride-along training was frigidly cold and required a piece of

equipment called a “trencher” to check for a leak. Plaintiff asked why a trencher was not loaded

for the job, as this was exactly the situation that needed a trencher and it would be almost

impossible to dig through the frozen ground without it. Jeff told Plaintiff, “That’s what I’ve got

you for.”

               d.      The next job was to switch a line from natural gas to propane. Plaintiff’s

boots got wet digging outside. While Plaintiff and Jeff waited for a man named Gates to help

with the furnace, Plaintiff dried his boots by the furnace. He also installed a second stage

regulator but Jeff took it off and installed a pipe. Gates showed up with a plan to use the second

stage regulator that Plaintiff had already installed and Jeff had removed. So Plaintiff essentially

installed a second stage regulator twice and Jeff had taught him nothing during the training day.

               e.      While waiting afterwards Plaintiff showed Jeff a photo of one of his

motorcycles. Jeff became enraged and cussed out Plaintiff, claiming Plaintiff had made him

late. Jeff lunged towards Plaintiff in a physically threatening way.

               f.      At the close of the day Plaintiff reported Jeff’s behavior to Senior Human

Resources Specialist Sue Hasty, including having to explain to Jeff why blackface was offensive.

Plaintiff did not want to work with Jeff again. Ms. Hasty informed Plaintiff that she did not see



                                                 3
       Case 2:20-cv-02020-EFM-ADM Document 1 Filed 01/13/20 Page 4 of 7




personnel changing because Jeff made too much money and he was a valuable employee. She

suggested that Plaintiff take a couple of weeks off, unpaid, to determine if he still wanted to

work at Ferrellgas.     Plaintiff felt he was being retaliated against for complaining to HR

regarding race discrimination. Nothing would be done to address Jeff’s racist behavior because

Jeff was friends with management. Plaintiff refused to sign the severance package he was

offered.

       10.     A contributing or motivating factor in the hostile and abusive work environment

based on race and disparate terms and conditions of employment was Plaintiff’s race,

African-American.      Defendant’s management perpetrated and were aware of the racially

charged work environment and disparate treatment based on race.

       11.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.

       12.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages. Plaintiff is entitled to recover all of

his costs, expenses, expert witness fees, and attorneys’ fees incurred in this matter.

       WHEREFORE, under Count I, Plaintiff prays for judgment against Defendant

Ferrellgas for actual, compensatory and punitive damages in an amount in excess of $25,000, all



                                                  4
       Case 2:20-cv-02020-EFM-ADM Document 1 Filed 01/13/20 Page 5 of 7




costs, expert witness fees, expenses and attorneys’ fees incurred herein, for reinstatement and

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                                  COUNT II
           VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1991 -
              RACE DISCRIMINATION AND WRONGFUL DISCHARGE

       13.     Plaintiff hereby incorporates those allegations contained in paragraphs 1 through

12 into Count II of his Complaint.

       14.     A contributing or motivating factor in Plaintiff’s disciplinary action resulting in

the termination of his employment was Plaintiff’s race, African American.

       15.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.

       16.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       17.     Plaintiff is entitled to recover all of his costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter.

       WHEREFORE, under Count II, Plaintiff prays for judgment against Defendant

Ferrellgas for actual, compensatory and punitive damages in an amount in excess of $75,000, all



                                                  5
       Case 2:20-cv-02020-EFM-ADM Document 1 Filed 01/13/20 Page 6 of 7




costs, expert witness fees, expenses and attorneys’ fees incurred herein, for reinstatement and

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                             COUNT III
      VIOLATION OF THE TITLE VII OF THE CIVIL RIGHTS ACT OF 1991
    RETALIATION INCLUDING WRONGFUL DISCHARGE AND HARASSMENT

        18.     Plaintiff hereby incorporates those allegations contained in paragraphs 1 through

17 into Count III of his Complaint.

        19.     Plaintiff engaged in protected activity under TITLE VII by reporting and

documenting the offensive racial comment of a co-worker towards him, through Plaintiff’s

complaints of disparate treatment based on race and racial comments and actions of Defendant

Ferrellgas and in contacting human resources about complaints of racial discrimination.

        20.     Defendant Ferrellgas’ management and unknown others, acting in the interest of

Defendant Ferrellgas, became aware of Plaintiff’s protected activity under TITLE VII.

        21.     A contributing or motivating factor in the constructive discharge of Plaintiff’s

employment was Plaintiff’s protected activity as alleged herein.

        22.      As a direct and proximate result of the unlawful conduct of Defendant Ferrellgas

as set forth herein in Count III. Plaintiff has suffered damages which include emotional distress,

pain and suffering, past and future wages and benefits, a detrimental job record, career damage

and diminished career potential, mental distress in the form of embarrassment, degradation,

humiliation, anxiety, loss of enjoyment of life, loss of sleep, and other nonpecuniary losses.

Plaintiff is also entitled to other appropriate equitable relief.

        23.     The conduct of Defendant Ferrellgas was intentional, malicious, and/or



                                                    6
       Case 2:20-cv-02020-EFM-ADM Document 1 Filed 01/13/20 Page 7 of 7




outrageous and evidenced an evil motive or conscious disregard for the rights of Plaintiff and

others similarly situated, entitling Plaintiff to an award of punitive damages.

       24.     Plaintiff is entitled to recover all of his costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter.

       WHEREFORE, under Count III, Plaintiff prays for judgment against Defendant

Ferrellgas for actual, compensatory and punitive damages in an amount in excess of $75,000, all

costs, expert witness fees, expenses and attorneys’ fees incurred herein, for reinstatement and

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                                      DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all of the allegations contained in this

Complaint that are triable before a jury.


                                               BRATCHER GOCKEL LAW, L.C.

                                               By          /s/Lynne Jaben Bratcher
                                                        Lynne Jaben Bratcher, Mo. Bar No.: 31203
                                                        Marie L. Gockel, Mo. Bar No.: 31208
                                                        4014 B South Lynn Court
                                                        Independence, MO 64055
                                                        Ph: (816) 221-1614
                                                        Fax: (816) 421-5910
                                                        E-Mail: lynne@bgklawyers.com
                                                                 marie@bgklawyers.com

                                               ATTORNEYS FOR PLAINTIFF




                                                    7
